Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgement is made of applicant’s claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/US2018/047679 filed on 08/23/2018, which claims priority to Provisional Application No. 62/549,272 filed on 08/23/2017.
	
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 01/12/2021 and 5/13/2021 follow the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities, appropriate correction being required:  
claim 1 recites “an selected action”; and includes two “; and” usages, one in the third to last step and one in the second to last step.
claim 3: There is a space between “network” and a comma.
claim 6: There is a comma before “but” when the clause following “but” is not an independent clause.
claim 7: The “estimating a current surgical state…” step and the “predicting…” step are lacking in good clarity either for omitted commas, which allows too much information to run together, or for too many commas separating information that should be connected. Likewise, the claim 15 “predicting…” step is objected to.
claim 8 recites “estimating a likelihood that a given resource that will be required”.
claim 9: Applicant may wish to recite “wherein providing the output further comprises” so as not to replace the “providing the output…” step of claim 7.
claim 10: Applicant may wish to recite “wherein monitoring…” step of claim 7 “further comprises”.
claim 14: The “learning…” step is lacking good clarity, especially regarding “from the plurality of time series of observations”.
claim 17: to add to claim 16 features, the Examiner suggests amending to recite annotating… further comprises.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an agent that estimates…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
“… executed by the processor to provide each of a sensor interface… a surgical model, an agent, and a user interface.” (see para. 0006).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 6 recites “… the agent selects at least one action by modeling the decisions of the surgeon…”, wherein “the decisions of the surgeon” lack antecedent basis. As there are no decisions for the agent to model, it is unclear how the agent can select at least one action to determine a series of the plurality of actions. Appropriate correction is required.
Claim 8 recites “further comprising estimating a likelihood… wherein providing the output comprises”, which lacks antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1, 7 and 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Test Step 1: Claims 1, 7 and 14 fall into at least one of the statutory categories (i.e., machine, process). 
Eligibility Test Step 2A Prong 1: The identified abstract idea is as underlined (claim 1 being representative):

at least one sensor positioned to monitor a surgical procedure on a patient;
a processor; and
a non-transitory computer, storing machine executable instructions for providing a surgical decision support system, the machine executable instructions being executed by the processor to provide:
	a sensor interface that receives data from the at least one sensor and generates observations from the received data;
a surgical model, comprising:
		a plurality of surgical states, each representing different phases of the surgery;
		an observation function for each surgical state representing at least one likelihood of a given observation from the sensor interface given the surgical state;
		a plurality of actions that can be taken by a surgeon to transition between states of the plurality of surgical states;
		a plurality of world states, each representing a state of one of the patient, a set of medical professionals performing the surgical procedure, the set of medical processionals including the surgeon, and the environment in which the surgical procedure is being conducted;
		a set of effectors, each representing a likelihood of a transition between a given world state and another world state given a specific surgical state;
		a set of transition probabilities, each representing a likelihood of a transition from a given surgical state to another surgical state given each of a specific world state and an selected action of the plurality of actions; and
		a rewards function defining respective reward values for each of at least two ordered pairs, each of the at least two ordered pairs representing a surgical state of the plurality of surgical states and a world state of the plurality of world states;
	an agent that estimates a current surgical state and a current world state as a
belief state from at least one observation from the sensor interface and selects at
least one of the plurality of actions as to optimize an expected reward given the
belief state; and
	a user interface that provides one of the selected at least one of the plurality
of actions, a likelihood that a selected surgical state will be entered in the course of
the procedure, and an expected final world state to an associated output device; and 
	the output device, which provides the one of the selected at least one of the
plurality of actions, the likelihood that the selected surgical state will be entered in
the course of the procedure, and an expected final world state to a user in a form comprehensible by a human being.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a processor, a non-transitory computer, a sensor interface, an agent, a user interface and an output device (claims 1 or 7). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to output the one of the selected at least one of the plurality of actions, the likelihood that the selected surgical state will be entered in the course of the procedure, and an expected final world state to a user in a form comprehensible by a human being. For example, but for the processor, the claims encompass a person analyzing data (e.g., the surgical model) received at a computer terminal. Likewise, but for the agent, the claims encompass a person estimating a current surgical state and a current world state as a belief state from at least one observation and selects at least one of the plurality of actions as to optimize an expected reward given the believe state. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Eligibility Test Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor, a non-transitory computer, a sensor interface, an agent, a user interface and an output device (claims 1 and 7) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification, e.g. at para. 0022: “the sensor interface 122 can be include a discriminative pattern recognition system 140, such as… such as…” and at Fig. 1 & 5). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of at least one sensor (claims 1, 7 and 14) that collects, transmits or outputs data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, even in combination, this/these additional element(s) do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Claim 14 further recites “learning” (e.g., learning an observation function, learning a set of effectors), notably without reciting a machine learning model, “learning” which is considered generally linking the identified claim elements to the technological environment of machine learning. A machine learning model is an algorithm that reasons (i.e., learns) from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element of “learning” is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	
Eligibility Test Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a non-transitory computer, a sensor interface, an agent, a user interface and an output device (claims 1 and 7) to perform the method (represented by claim 1) amounts no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one sensor (i.e., a device that collects, transmits or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “learning” is considered generally linking the abstract idea to a particular technological environment of machine learning. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007) and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, conventional concepts. Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see e.g., pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Kaul et al., US 2016/0188839 A1 at para. 0115; Messerges, US 2008/0083414 A1 at para. 0042 & 0043; and Straub et al., US 2015/0286893 A1 at para. 0045). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 2-6, 8-13 and 15-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 2 merely further describes the at least one sensor as a highly generalized camera (i.e., a location from which data is received) and the sensor interface as a pattern recognition classifier (i.e., a machine learning model). See analyses, supra.
Claim 3 merely further describes the pattern recognition classifier as one of various types of machine learning models. See analysis, supra. Further, the prior art of record indicates that support vector machines are well-known, routine and conventional machine learning models. See Kaul et al. at para. 0115. See also Jarc et al., WO 2017/083768 A1 at pg. 24, Ln. 31 – pg. 25, Ln. 5.
Claim 4 merely further describes the output device as having a network interface as well as a device. These amount no more than generic computer and network components. See analysis, supra. See also BASCOM.
Claims 5-6 merely further describe the output device and the agent. See analysis, supra.
Claims 8-9, 11-12, 16, 18 merely further describe the abstract idea (e.g., estimating, providing the output, the plurality of world states, annotating, the plurality of surgical states, selecting, generating). See analysis, supra.
Claims 10, 13, 15, 17, 19 and 20 merely further describes the sensor (i.e., general means of transmitting data) as a highly generalized camera (i.e., general means of transmitting data), the sensor interface (i.e., generic computer component), output device (i.e., generic computer component), a pattern recognition system (i.e., such as a general computer component or such as a machine learning model), an expert system (i.e., generic computer that is only disclosed by the original claims), “learning” (i.e., generally linking) and a discriminative pattern recognition classifier (i.e., machine learning model). See analysis, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (WO 2017/083,768 A1) in view of Comaniciu et al. (WO 2017/220,788 A1) and Ghesu et al., “An Artificial Agent for Anatomical Landmark Detection in Medical Images” (see PTO-892).
	
	Note: Follow the numbering located in the bottom-center of each page of Jarc.
	Note: Independent claims are rejected prior to dependent claims.

Re. CLAIM 1, Jarc teaches a system comprising:
	at least one sensor positioned to monitor a surgical procedure on a patient (pg. 7, Ln. 1-15 teaches an image of the surgical site can be obtained by a camera mounted with an endoscope 28, which can be manipulated by a patient-side cart 22; and using computer processors to process images of the surgical site);
	a processor (pg. 7, Ln. 1-15 teaches computer processors located on electronics cart 24); and
	a non-transitory computer, storing machine executable instructions for providing a surgical decision support system, the machine executable instructions being executed by the processor to provide (pg. 7, Ln. 1-15 teaches incorporating the computer processors of electronics cart 24 into a surgeon’s console 16; and that discrete system components can be combined and/or separated. Abstract teaches tangibly-implemented software instructions.):
	a sensor interface that receives data from the at least one sensor and generates observations from the received data (pg. 10, Ln. 4-11 teaches viewing video frames (necessarily generated) of images of a surgical site (necessarily obtained) through a stereo display viewer 31. Pg. 11, Ln. 3-15 teaches signals produced by image sensor(s) of the camera can be transmitted along a lead or wirelessly for processing and display. Pg. 43, Ln. 22-34 teaches interconnect 1806 includes… the interface with input/output devices including external peripheral links such as USB as well as network interface devices, which interface with interconnect 1806 via corresponding I/O controllers 1814.);
	a surgical model (see pg. 3, Ln. 8-14, “a computational model of a surgical procedure”), comprising:
	a plurality of surgical states, each representing different phases
of the surgery (pg. 2, Ln. 31—pg. 3, Ln. 7 teaches stage synchronization, which provides context-relevant assistance, which may include automatically-queued expert video segments of current or upcoming portions (stages/states) of the surgical procedure. Pg. 3, Ln. 15-22 teaches a plurality of different stage[s] of the surgical procedure including the current stage.);
	an observation function for each surgical state representing at
least one likelihood of a given observation from the sensor interface
given the surgical state (pg. 28, Ln. 12-18 teaches a confidence engine configured to compute, with cross-entropy and log-probability computations (observation function), a confidence score representing a probability (likelihood) of correct segmentation; and using the computed confidence as a metric or a weighting to other metrics, such as time, to further enhance assessment accuracy. The Examiner interprets a confidence score as computed for each of the video segments. Alternately, pg. 35, Ln. 27-33 teaches a prediction function.);
	a plurality of actions that can be taken by a surgeon to transition
between states of the plurality of surgical states (Abstract teaches using received surgical input, which include monitored events, to autonomously determine the current stage (necessarily transitioned to). See Fig. 11, teaching a surgical input assessor. Pg. 23, Ln. 4-19 teaches receiving event data, which can include external inputs, from TSS 950; further receiving data regarding additional actions taken… other than with or by TSS, such actions by assistant(s) or other equipment/instruments associated with the procedure… actions detected by one or more sensors… such as a video capture device; and events can further include any of activations of instrument controls, e.g., master gestures/activations and other inputs provided by the surgeon. See additionally pg. 12, Ln. 16-19: “the input provided by a surgeon… to the control input… is translated into a corresponding action by the surgical instrument”.);
	a plurality of world states, each representing 
		a state of one of the patient (see pg. 3, Ln. 8-14, “a patient model to computationally represent the patient…”), 
		a set of medical professionals performing the surgical procedure (pg. 23, Ln. 5-28 teaches information regarding actions taken in the surgical environment other than with or by TSS, such as actions by assistant(s) e.g. head engagement state of the operator. pg. 23, Ln. 29-31 teaches representing the coordinated actions of the operator(s) of TSS and any personnel in the surgical environment), 
		the set of medical processionals including the surgeon (pg. 27, Ln. 14-21 teaches training data may be based on surgical input, e.g., events including control input parameters from surgeon-operated controls. Pg. 21, Ln. 26-33 teaches control inputs of TSS may be fed to… produce a computationally-modeled effect in the virtual surgical environment.), and 
		the environment in which the surgical procedure is being conducted (see pg. 3, Ln. 8-14, “a TSS model to computationally represent the TSS in the virtual surgical environment”. See pg. 21, Ln. 26-33, “virtual surgical environment”);
	a set of effectors, each representing […] given a specific
surgical state (see pg. 12, Ln. 16-19. Pg. 25, Ln. 24-29 teaches a surgical instrument… includes a jaw end effector that can transition between open and closed states and a continuum of partially opened/partially closed states (world states). Pg. 26, Ln. 2-8 teaches that during a surgery, the surgical instrument may transition through multiple instrument actuation states (world states) corresponding to different activities (actions) during a surgical procedure; and each transition results in generation of control input captured and stored and indicating motion of the instrument as it is commanded to transition from one state to a next state. The Examiner interprets effector transition control inputs as a set of effectors. See also pg. 28, Ln. 28-31, “TSS modeler… represent… end effectors.);
	a set of transition probabilities, each representing a likelihood of
a transition from a given surgical state to another surgical state given
each of a specific world state and an selected action of the plurality of
actions (pg. 35, Ln. 27-33 teaches a prediction function that predicts an upcoming surgical stage based on duration of steps, order of steps, performance level of steps all based on current segment (a specific world state) and surgeon performance (selected action/step)… This data can be used to forecast future events, such as the end of the procedure (transition to another surgical state). Pg. 27, Ln. 1-13 teaches predicted future values and past values. The Examiner interprets predicted future values as a set of transition probabilities. See Specification at para. 0025.); and
	[…] a surgical state of the plurality of surgical states and a world state of the plurality of world states (see previous citations);
		[…] from at least one observation from the sensor interface […] (see previous citations. pg. 10, Ln. 4-11 teaches video frames (observations) of images of a surgical site.); and
	a user interface that provides one of the selected at least one of the plurality of actions, […] and an expected final world state to an associated output device (pg. 34, Ln. 1-9 teaches a TSS user interface (UI) 1604 may initiate an assist operation in response to their respective input (a selected action). Pg. 15, Ln. 30-34 teaches a touch-screen UI is usable to highlight and annotate certain portions on an image displayed on the display. Pg. 17, Ln. 32 – pg. 18, Ln. 10 teaches a video recording of an earlier procedure; and queuing a video playback to the present stage to allow viewing of upcoming or recent steps (selected and ordered surgical states). The Examiner interprets video playback of the end of the earlier procedure as providing an expected final world state on the display.); and
	the output device, which provides the one of the selected at least one of the plurality of actions, […], and an expected final world state to a user in a form comprehensible by a human being (see previous citations. The Examiner interprets the UIs as displayed on the display.)

*The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language (emphasis added). As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).



Jarc may not teach 
	a rewards function defining respective reward values for each of at least two ordered pairs, each of the at least two ordered pairs representing…; or
	an agent that estimates a current surgical state and a current world state as a belief state… and selects at least one of the plurality of actions as to optimize an expected reward given the belief state.

Comaniciu teaches
	a rewards function defining respective reward values […] representing… ([0031] teaches an artificial agent receives a positive reward (value) if the agent performs the task it forecasted/suggested, negative reward (value) otherwise; and the Q-function can be approximated by a deep reinforcement learning architecture coupled with memory systems e.g. short term, using LSTM architectures, but also longer terms, using derivable memory architectures.); and
	an agent that estimates a current surgical state and a current world state as a belief state… and selects at least one of the plurality of actions… ([0015] & [0016] teaches the artificial agent… automatically integrates data from multiple sources and selectively presents the data to the operators based on the stage of the intervention; and performs context-awareness and reasoning (estimates) to generate short term predictions based on the data streams and prior knowledge (current states, see Jarc). See also Fig. 3, e.g., step 304: “Integrate Real-Time Data Streams into a Common Data Model and Representation System”. [0031] teaches forecasting of the short-term predictions, inferring the next stages and suggesting the next steps; and a deep reinforcement learning architecture coupled with memory systems e.g. short term (belief state), where the input are the data streams, and the output the suggested task (selected action).)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the surgical system with training or assist functions of Jarc to implement reinforcement learning concepts and to use this information as part of the system and method for artificial agent based cognitive operating rooms as taught by Comaniciu, with the motivation of improving identification of risks and adverse events and supporting the clinical workflow around surgical procedures (see Comaniciu at para. 0002 and 0036).

Jarc/Comaniciu does not explicitly teach 
	a likelihood of a transition between a given [world] state and another [world] state;
	the rewards function defining respective reward values for each of at least two ordered pairs, each of the at least two ordered pairs representing… as to optimize an expected reward given the belief state; or
	displaying a likelihood that a [selected surgical] state will be entered in the course of the procedure.

Ghesu teaches 
	a likelihood of a transition between a given world state and another world state (see pg. 231, section 2.2, copied below)

    PNG
    media_image1.png
    265
    1005
    media_image1.png
    Greyscale

	the rewards function defining respective reward values for each of at least two ordered pairs, each of the at least two ordered pairs representing… as to optimize an expected reward given the belief state (See Fig. 1, teaching e.g. “Experience memory”. See also pg. 231-232, section 2.2, text copied below. The Examiner interprets Q* as Comaniciu’s Q-function and Experience memory as Comanciu’s belief state. The Examiner interprets (s,a) as an ordered pair of any of Jarc’s states and actions previously cited. See also Specification at para. 0025.)

    PNG
    media_image2.png
    517
    785
    media_image2.png
    Greyscale

	a likelihood that a selected surgical state will be entered in the course of the procedure (see previous citations. The Examiner interprets s’ as the selected upcoming stage of Jarc. The Examiner interprets the                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                     above as the likelihood of s’ recited here.)	
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the surgical system with training or assist functions of Jarc/Comaniciu to implement reinforcement learning concepts and to use this information as part of the artificial agent as taught by Ghesu et al., with the motivation of improving detection, segmentation and tracking of anatomy, thereby enabling real-time guidance, quantification and processing in the operating room (see Ghesu at Abstract and pg. 229, section 1, para. 2). Note: Dorin Comaniciu and Tommaso Mansi are co-authors in Ghesu et al.

Re. claim 7, the subject matter of claim 7 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Jarc/Comaniciu/Ghesu teaches a method comprising:
	monitoring a surgical procedure on a patient at a sensor to provide an observation (Jarc pg. 7, Ln. 1-15 teaches an image of the surgical site can be obtained by a camera mounted with an endoscope 28, which can be manipulated by a patient-side cart 22; and using computer processors to process images of the surgical site);
	estimating a current surgical state as a belief state defining probabilities for each of a plurality of surgical states (see claim 1 prior art rejection. The Examiner interprets Comaniciu’s agent reasoning as estimating s for the short-term memory system (belief state). Ghesu, section 2.2 describes “an action policy, a probability distribution over actions in each given state” and “the optimal action policy… can be directly computed in each state”.), each of the plurality of surgical states representing different phases of the surgery (see claim 1 prior art rejection: Jarc: pg. 2, Ln. 31—pg. 3, Ln. 7; and pg. 3, Ln. 15-22. The Examiner interprets video segments of portions of the surgical procedure as representing different stages.), from the observation and an observation function for each of the plurality of surgical states representing at least one likelihood of a given observation from the sensor interface given the surgical state (see claim 1 prior art rejection: Jarc pg. 28, Ln. 12-18, e.g. “log-probability computation”, “confidence score”; and pg. 10, Ln. 4-11, e.g. “video frames”.);
	estimating a world state of a plurality of world states from the current surgical state and the observation (see claim 1 prior art rejection. See Jarc: pg. 2, Ln. 31—pg. 3, Ln. 7, e.g. “video segments of current or upcoming portions”; and pg. 10, Ln. 4-11, e.g. “video frames”. See Comaniciu: [0015] & [0016] teaches… reasoning (estimating)… based on the data streams and prior knowledge. Ghesu pg. 231, section 2.2, teaches “… describes the probability of arriving in state s’ after performing action a in state s”. The Examiner interprets Comaniciu’s agent reasoning as estimating s’ for states given s, a, data streams, and prior knowledge.), each of the plurality of world states representing a state of one of the patient and the environment in which the surgical procedure is being conducted (see Jarc: pg. 3, Ln. 8-14, “a patient model to computationally represent the patient…”; and pg. 3, Ln. 8-14, “a TSS model to computationally represent the TSS in the virtual surgical environment”.);
	predicting, from the estimated surgical state, the estimated world state, and a model, at least one surgical state that will be entered during the surgical procedure (see claim 1 prior art rejection. The Examiner interprets Ghesu’s stochastic transition function                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                      as computed to predict the probability of arriving in state s’ after performing action a in state s.); and
providing an output, at an associated output device, representing the
predicted at least one surgical state (see Jarc: pg. 34, Ln. 1-9; pg. 15, Ln. 30-34; and pg. 17, Ln. 32—pg. 18, Ln. 10. The Examiner interprets the computed value as displayed on the display.)

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a method, which is technically corresponding to claims 1 and 7. Since claim 14 is analogous to claims 1 and 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 7.

Further, Jarc/Comaniciu/Ghesu teaches
	… to provide a plurality of time series of observations (see claim 7 prior art rejection, “monitoring…”. Jarc pg. 23, Ln. 29-31 teaches sequences of events (video segments) can be recorded as time-series data. Jarc pg. 33, Ln. 17-22 teaches time series state information. Jarc pg. 16, Ln. 20-25 teaches retrieval of stored video recordings/segments);
	learning (Comaniciu [0031] teaches artificial intelligence and statistical learning techniques can be used to train the virtual agent 210 to effectively and autonomously perform these reasoning tasks)… an observation function representing at least one likelihood of a given observation… given the surgical state and a set of transition probabilities (see claim 1 prior art rejection: Jarc: pg. 28, Ln. 12-18, e.g. “log-probability computation”. Ghesu pg. 231, section 2.2 teaches a Markov Decision Process M: (S,A,T,R,gamma) where T represents a stochastic transition function (Jarc’s predicted future values). Ghesu equation (1) teaches a computation based on S and T), each representing a likelihood of a transition from a given surgical state to another surgical state given each of a specific world state of a plurality of world states and a selected action of a plurality of actions (see claim 1 prior art rejection: Jarc: pg. 35, Ln. 27-33; and pg. 27, Ln. 1-13. The Examiner interprets Jarc’s predicted future values as a set of transition probabilities. See Specification at para. 0025.), from the plurality of time series of observations (Jarc pg. 35, Ln. 27-33, teaching… predicts […] based on duration of steps, order of steps, performance level of steps all based on current segment (having observations).); and
	learning (Comaniciu [0031] teaches artificial intelligence and statistical learning techniques can be used to train the virtual agent 210 to effectively and autonomously perform these reasoning tasks)… a set of effectors, each representing a likelihood of a transition between a given world state of the plurality of world states and another world state of the plurality of world states given a specific surgical state… (see claim 1 prior art rejection. Comaniciu pg. 231, section 2.2 teaches the probability of arriving in state s’ after performing action a in state s (the likelihood). See Jarc: pg. 26, Ln. 2-8, e.g. “generation of control input”; and pg. 28, Ln. 28-31, “TSS modeler… represent… end effectors” (set of effectors). See also Jarc pg. 35, Ln. 27-33, teaching… predicts […] based on duration of steps, order of steps, performance level of steps all based on current segment (given a specific world state)); and
	generating an associated rewards function… (see claim 1 prior art rejection. Jarc at Abstract teaches tangibly-implemented software instructions. Comaniciu [0031] teaches a Q-function approximated. Ghesu equation (1) teaches Q*(s,a). The Examiner interprets Q* as Comaniciu’s Q-function and (s,a) as an ordered pair of any of Jarc’s states and actions previously cited. See also Specification at para. 0025.)

Re. CLAIM 2, Jarc/Comaniciu/Ghesu teaches the system of claim 1, wherein the at least one sensor comprises a camera that captures frame of video (Jarc pg. 15, Ln. 16-29 teaches an imaging device captures images of the surgical site; and displaying the captured images as frames of a video) and the sensor interface comprises a pattern recognition classifier configured to identify objects in the frames of video (Jarc pg. 16, Ln. 6-21 teaches annotations made by the user are used to tag the recorded video, and can be used to provide as a means of identifying the subject matter contained in the recorded (frames of) video. Jarc pg. 19, Ln. 22-31 teaches pattern matching and analysis (PMA) algorithm includes an image analysis component that identifies patterns in shapes and colors that are shared amongst multiple video recordings. Jarc pg. 31, Ln. 14-17 teaches using a machine learning algorithm, such as a classifier.)

Re. CLAIM 3, Jarc/Comaniciu/Ghesu teaches the system of claim 2, wherein the pattern recognition classifier is one of a support vector machine, recurrent neural network, a convolutional neural network, and a capsule network (Jarc pg. 31, Ln. 14-17 teaches using a machine learning algorithm, such as a support vector machine (SVM). The Examiner interprets the PMA algorithm as an SVM.)

Re. CLAIM 5, Jarc/Comaniciu/Ghesu teaches the system of claim 1, wherein the output device provides an alert to the surgeon to advise a change in a surgical plan associated with the surgical procedure in response to the expected final world state (pg. 35, Ln. 1-7 teaches in response to the automated call for assistance… providing a notification (alert) to the surgeon offering that assistance (advice), and providing control input for the surgeon to accept, reject, or postpone that assistance. pg. 35, Ln. 17-19 teaches via remote console, the on call surgeon can provide direct guidance (advise). The Examiner interprets the assistance as direct guidance on changing a surgical procedure plan. See claim 1 prior art rejection: The Examiner interprets the direct guidance as responsive to video playback of the end of the earlier procedure (an expected final world state).)

Re. CLAIM 6, Jarc/Comaniciu/Ghesu teaches the system of claim 1, wherein the agent selects at least one action by modeling the decisions of the surgeon to determine a series of the plurality of actions (Comaniciu [0024] teaches agents can utilize a model to iteratively select registration actions to implement (necessarily determine) a registration policy (a series of the plurality of actions).) under the assumption that the surgeon has full knowledge of a current surgical state, but only partial knowledge of a current world state (Comaniciu [0020] teaches the agent includes a real-time computing engine that performs reasoning based on the data integrated, the patient information, and information in the knowledge base (full knowledge of the current world state); and the presentation layer provides a seamless interface with the user(s)/operator(s) by showing or telling only the relevant information (partial knowledge of the current world state) at any specific time of the surgical procedure. Comaniciu [0022] teaches some of the data, e.g. camera images, can be received in real-time data streams (full knowledge of the current surgical state). Jarc pg. 2, Ln. 31—pg. 3, Ln. 7 teaches automatically-queued expert video segments of current or upcoming portions (states) of the surgical procedure. Jarc Fig. 1 & pg. 7, Ln. 5-15 teaches processing the images of a surgical site for subsequent display to the surgeon through the surgeon console. The Examiner interprets that Comaniciu’s agent selects registration actions while Jarc’s surgeon console is only presenting some data including real-time data streams/Jarc’s video segments of current and upcoming portions of the surgical procedure.)

Re. CLAIM 8, Jarc/Comaniciu/Ghesu teaches the method of claim 7, further comprising 
	estimating a likelihood […] from the predicted at least one surgical state (see claim 1 prior art rejection e.g.                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                     and Q*(s,a) and Q-function. Also, Jarc pg. 2, Ln. 31—pg. 3, Ln. 7 teaches providing context-relevant assistance, which may include… video segments of current or upcoming portions (stages/states) of the surgical procedure. The Examiner interprets a Q-function as approximated based on s’, which denotes a state (portion of the surgical procedure) arrived at after performing action a in state s. The Examiner notes that the estimated likelihood is not utilized and it is not clear what the specifically described likelihood estimation specifically entails.), 
	wherein providing the output comprises transmitting a request for the given resource to a user at an institution associated with the surgical procedure (Jarc. pg. 42, Ln. 1-9 teaches transmit and receive data. Jarc pg. 34, Ln. 26-31 teaches assist criteria could be used to selectively request input (necessarily transmitted) from particular expert surgeons (user) with expertise in particular step of a procedure. The Examiner interprets selectively requesting input as requesting a surgeon (resource) to get ready to assist. See also Jarc Fig. 16 & pg. 35, Ln. 17-19.)

Jarc/Comaniciu/Ghesu may not explicitly teach estimating a likelihood that a given resource that will be required for the patient.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Jarc/Comaniciu/Ghesu teaches that data containing information/labels is estimated for likelihood, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the estimated likelihood data of the prior art with any other information/labels because the results would have been predictable.

Re. CLAIM 9, Jarc/Comaniciu/Ghesu teaches the method of claim 7, wherein providing the output comprises communicating a recommended action to the surgeon given the predicted at least one surgical state (Comaniciu [0020] teaches the presentation layer 214 can provide… guidance for next steps of the surgical procedure, alerts, etc., by displaying information on the display device. Comaniciu [0031] teaches once the virtual agent performs the data fusion, real-time quantification, and forecasting of the short-term predictions, the virtual agent… infers the next stages (surgical states) and understands the situations to raise alerts and/or suggest the next steps (communicate a recommended action); and outputting a suggested task.) See also Jarc Fig. 16 & pg. 35, Ln. 17-19.)

Re. CLAIM 10, Jarc/Comaniciu/Ghesu teaches the method of claim 7, wherein monitoring the surgical procedure on a patient at the sensor to provide the observation comprises providing data from the sensor to a discriminative pattern recognition classifier to provide the observation as classification output (Jarc pg. 16, Ln. 6-21 teaches annotations made by the user are used to tag the recorded video (sensor data), and can be used to provide as a means of identifying the subject matter contained in the recorded video (observations). Jarc pg. 19, Ln. 22-31 teaches pattern matching and analysis (PMA) algorithm includes an image analysis component that identifies patterns (observations) in shapes and colors that are shared amongst multiple video recordings (necessarily provided). Jarc pg. 31, Ln. 14-17 teaches using a machine learning algorithm, such as a classifier. The Examiner interprets the PMA algorithm as a classifier and identifying patterns shared as classifying output.)

Re. CLAIM 11, Jarc/Comaniciu/Ghesu teaches the method of claim 7, wherein at least one of the plurality of world states represents a physical condition of the patient (Jarc pg. 28, Ln. 19-33 teaches the patient model 1302 represents the patient based on the patient’s measured or assessed physical characteristics 1304 and on a measured or diagnosed disease condition.)

Re. CLAIM 12, Jarc/Comaniciu/Ghesu teaches the method of claim 7, wherein at least one of the plurality of world states represents an attribute of a medical professional performing the surgical procedure (pg. 31, Ln. 18-22 teaches a benchmark techniques database includes scores and metrics achieved by surgeons or other medical personnel deemed to be experts at corresponding surgical procedures, e.g. benchmarks (attributes) for surgeon skill level based upon camera control times (performed during a surgical procedure). See also pg. 35, Ln. 20-26 which teaches an assessed running surgical technique assessment of the surgeon (attributes), based on a surgical skill requirements database 1616.)

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claims 1, 7 and 14. Since claim 13 is analogous to claims 1, 7 and 14, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1, 7 and 14.

Further, Jarc/Comaniciu/Ghesu teaches
	monitoring… to provide a plurality of time series of observations (see claim 7 prior art rejection, “monitoring…”; and claim 14 prior art rejection, “to provide…”. The Examiner interprets video segments/recordings as time-series of observations recorded.);
	annotating each of the plurality of time series such that each observation is associated with a corresponding surgical state and a set of world states (Jarc pg. 15, Ln. 16-29 teaches captured images of the surgical site are displayed as frames of a video on a display of the surgeon console 52; and a medical person highlights or annotates certain patient anatomy shown in the displayed video using an input device of surgeon console 52, e.g., voice annotation, text annotation. The Examiner interprets each video recording/segment as annotated. Additionally, Jarc pg. 19, Ln. 20-21 teaches embedding annotations with the video recording. The Examiner interprets “such that” as a phrase used to express purpose or result. The Examiner interprets “each observation is associated…” as an intended result, which is not required.);
	learning (Comaniciu [0031] teaches artificial intelligence and statistical learning techniques can be used to train the virtual agent 210 to effectively and autonomously perform these reasoning tasks) each of a set of transition probabilities, each representing a likelihood of a transition from a given surgical state to another surgical state given each of a specific world state and an selected action of a plurality of actions (see claim 1 prior art rejection: Jarc: pg. 35, Ln. 27-33; and pg. 27, Ln. 1-13, “predicted future values”), a set of effectors, each representing a likelihood of a transition between a given world state and another world state given a specific surgical state (see claim 1 prior art rejection. From Jarc: The Examiner interprets effector transition control inputs as a set of effectors. From Comaniciu: The Examiner interprets                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                     as such a likelihood.), and an observation function for each of the plurality of surgical states representing at least one likelihood of a given observation from the sensor interface (see claim 1 prior art rejection. From Jarc: The Examiner interprets cross-entropy and log-probability computations as observation functions. The Examiner interprets a confidence score (likelihood) as computed for each video segment.) given the surgical state from the annotated plurality of time series (From Jarc: The Examiner interprets annotated video recordings as having a surgical state.); and
	generating an associated rewards function… (see claim 1 prior art rejection. Jarc at Abstract teaches tangibly-implemented software instructions. Comaniciu [0031] teaches a Q-function approximated. Ghesu equation (1) teaches Q*(s,a). The Examiner interprets Q* as Comaniciu’s Q-function and (s,a) as an ordered pair of any of Jarc’s states and actions previously cited. See also Specification at para. 0025.)

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a method, which is technically corresponding to claims 1, 7 and 14. Since claim 15 is analogous to claims 1, 7 and 14, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1, 7 and 14.

Further, Jarc/Comaniciu/Ghesu teaches
	monitoring a surgical procedure on a patient at the sensor to provide an observation (see claim 7 prior art rejection, “monitor…” step.);
	estimating a current surgical state as a belief state (see claim 1 prior art rejection. From Comaniciu [0015] & [0016]: The Examiner interprets the agent reasoning to generate short term predictions based on data streams and prior knowledge as estimating a current surgical state and a current world state. From Comaniciu [0031]: The Examiner interprets a coupled short term memory as a belief state.) defining probabilities for each of a plurality of surgical states from the observation (From Ghesu copied text:                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                     the probability of arriving in state s’ after performing action a in state s; and π, a probability distribution over actions in each given state. From Jarc pg. 15, Ln. 16-29: The Examiner interprets video frames (observations) of the video recordings as having a surgical state.) and an observation function for each of the plurality of surgical states representing at least one likelihood of a given observation from the sensor interface given the surgical state (see claim 1 prior art rejection “an observation function…”. From Jarc pg. 28, Ln. 12-18: The Examiner interprets cross-entropy and log-probability computations as observation functions and confidence scores (likelihoods) as computed therewith for each of the video segments.);
	estimating a world state of a plurality of world states from the current surgical
state (see claim 7 prior art rejection. See Jarc: pg. 2, Ln. 31—pg. 3, Ln. 7, e.g. “video segments of current or upcoming portions”; and pg. 10, Ln. 4-11, e.g. “video frames”. See Comaniciu: [0015] & [0016], teaching reasoning (estimating) … based on the data streams and prior knowledge. Ghesu pg. 231, section 2.2, teaches the probability of arriving in state s’ after performing action a in state s. The Examiner interprets Comaniciu’s agent reasoning as estimating s’ for states given s, a, data streams, and prior knowledge);
	predicting, from the estimated surgical state, the estimated world state, and
from a model, at least one surgical state that will be entered during the surgical procedure (see claim 1 prior art rejection. The Examiner interprets Ghesu’s stochastic transition function                         
                            
                                
                                    T
                                
                                
                                    s
                                    ,
                                    a
                                
                                
                                    s
                                    '
                                
                            
                        
                      as computed to predict the probability of arriving in state s’ after performing action a in state s.); and
	providing an output, at an associated output device, representing the
predicted at least one surgical state (see Jarc: pg. 34, Ln. 1-9; pg. 15, Ln. 30-34; and pg. 17, Ln. 32—pg. 18, Ln. 10. The Examiner interprets the computed value as displayed on the display.)

Re. CLAIM 16, Jarc/Comaniciu/Ghesu teaches the method of claim 14, further comprising annotating each of the plurality of time series such that each observation is associated with a corresponding surgical state of the plurality of surgical states and a world state of the plurality of world states (see analogous claim 13 prior art rejection, “annotating…” step, citing to Jarc pg. 15, Ln. 16-29; and additionally, Jarc pg. 19, Ln. 20-21. The Examiner interprets each video recording/segment as annotated. The Examiner interprets “such that” as a phrase used to express purpose or result. The Examiner interprets “each observation is associated…” as an intended result, which is not required.)

Re. CLAIM 17, Jarc/Comaniciu/Ghesu teaches the method of claim 16, wherein annotating each of the plurality of time series [further] comprises providing data from the sensor to a pattern recognition system (Jarc pg. 16, Ln. 6-21 teaches annotations made by the user are used to tag the recorded video (sensor data), and can be used to provide as a means of identifying the subject matter. Jarc pg. 19, Ln. 22-31 teaches pattern matching and analysis (PMA) algorithm includes an image analysis component that identifies patterns… that are shared amongst multiple video recordings (necessarily provided). Fig. 9 & pg. 45, Ln. 5-10 teaches a TSS support system e.g. system 900. The Examiner interprets the system as a pattern recognition system.)

Re. CLAIM 18, Jarc/Comaniciu/Ghesu teaches the method of claim 14, wherein each of the plurality of surgical states, and the plurality of world states are selected […] (see claim 14 prior art rejection. Jarc pg. 2, Ln. 31—pg. 3, Ln. 7 teaches automatically-queued (selected) expert video segments of current or upcoming portions (stages/states) of the surgical procedure. Jarc pg. 23, Ln. 4-19 teaches events include any of activations of instrument controls… The Examiner interprets events as selected e.g. by activations.)

Jarc/Comaniciu/Ghesu may not explicitly teach selected by a human expert.
However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches automatic selection and thus manual selection would have prima facie been obvious in view of Jarc/Comaniciu/Ghesu. Jarc/Comaniciu/Ghesu teaches automatically selected states [see at least Jarc at pg. 2, Ln. 31--pg. 3, Ln. 7; and pg. 23, Ln. 4-19].

Re. CLAIM 19, Jarc/Comaniciu/Ghesu teaches the method of claim 14, wherein at least one of the plurality of surgical states are generated by an expert system from the plurality of time series of observations (Jarc pg. 2, Ln. 31—pg. 3, Ln. 7 teaches automatically-queued expert video segments (time series of observations, plural) of current or upcoming portions (stages/states) of the surgical procedure. The Examiner interprets the video segments as necessarily generated. Jarc Fig. 9 & pg. 45, Ln. 5-10 teaches a TSS support system e.g. system 900 (expert system).)

Re. CLAIM 20, Jarc/Comaniciu/Ghesu teaches the method of claim 14, wherein the sensor is a camera and each of the time series of observations comprises a video of a surgical procedure of the plurality of surgical procedures (Jarc pg. 15, Ln. 16-29 teaches an imaging device captures images of the surgical site; and displaying the captured images as frames of a video. Jarc pg. 16, Ln. 29-31 teaches events… were captured in a surgical site video recording. Jarc pg. 23, Ln. 29-32 teaches the sequences (video recordings) of events can be recorded as time-series data.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Comaniciu and Ghesu and further in view of Heigl (EP 3,441,035 A1; translation provided by PE2E).

Re. CLAIM 4, Jarc/Comaniciu/Ghesu teaches the system of claim 1, wherein the output device comprises a network interface that (Jarc. pg. 42, Ln. 1-9 teaches the computer system may additionally include a network interface device 1720 that transmits and receives data over transmission medium 1726.), in response to the likelihood that the selected surgical state will be entered (Ghesu’s                                 
                                    
                                        
                                            T
                                        
                                        
                                            s
                                            ,
                                            a
                                        
                                        
                                            s
                                            '
                                        
                                    
                                
                            ) […] a threshold value (Jarc pg. 34, Ln. 10-19 teaches comparison of a score and a threshold), transmits a request to a device associated with a member of a surgical team for the surgical procedure instructing the member to prepare an additional resource for the procedure (Jarc pg. 34, Ln. 10-19 teaches assist criteria includes various threshold conditions that, when met, trigger the operation of assistive action… corresponding assistance may be offered and/or provided. Jarc pg. 34, Ln. 26-31 teaches the assist criteria could be used to selectively request input (necessarily transmitted) from particular expert surgeons with expertise in particular step of a procedure. The Examiner interprets selectively requesting input as requesting (instructing) a surgeon (resource) to get ready to assist. Jarc Fig. 16 & pg. 35, Ln. 17-19 teaches initiating communications with an on-call surgeon according to expert contact info 1612, who, via a remote console, can provide direct guidance and/or assistance.)

Jarc/Comaniciu/Ghesu does not teach exceeding a threshold value.

Heigl teaches 
           exceeding a threshold value (pg. 8, para. 1 teaches a probability value can be calculated; and a warning (Jarc’s call/communication/selectively requested input) may then be issued when the calculated probability value reaches or exceeds a predetermined threshold.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the surgical system with training or assist functions of Jarc/Comaniciu/Ghesu to implement a comparison and to use this information as part of the visualization system as taught by Heigl, with the motivation of improving the efficiency and security at which robots and humans cooperate and improving safety when operating robotic medical devices in an operating room (see Heigl at pg. 2, Ln. 1-11; and pg. 5, para. 4). Note: Dorin Comaniciu and Tommaso Mansi are co-authors in Ghesu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Vondrick et al. (2016), “Generating Videos with Scene Dynamics”, for teaching action classification and future prediction from unlabeled video; and Krimsky (CA 2,967,277 C) for teaching assessment of suture or staple line integrity and localization of potential tissue defects along the suture or staple line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W./Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626